Motion for leave to consolidate appeals granted insofar as to allow appellant to have the appeals heard in one appeal book, without duplication of printing. That branch of the motion seeking to dispense with the printing of the record on appeal is denied. That branch of the motion seeking to dispense with the printing of Exhibit A in the record on appeal is granted on condition that six copies of said Exhibit A are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Concur.— McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.